DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 14 of U.S. Patent No. 11,089,909 (Dickinson) in view of US 4,903,347 (Garcia). 
Claims 1 and 14 of ‘909 anticipate all the claimed subject matter except for the inclusion of a fluid dispensing system which delivers fluid to a location proximate the spray port such that it interacts with water from the showerhead.
	Garcia teaches a bidet seat assembly comprising a fluid dispensing system adjacent the seat comprising a dispensing container (53), a transfer hose (57) and a dispensing hose (55). The dispensing hose delivers fluid from the container to a location (56) proximate a water spray nozzle (75), the fluid from the container configured to interact with water from the water nozzle (either by spraying simultaneously or by interacting on a user such as the water nozzle rinsing off the dispensed fluid).
	It would have been obvious to one of ordinary skill in the art to provide a fluid dispensing system, such as that taught by Garcia, to permit the selective dispensing of a secondary fluid such as soaps or medications onto a user. 

	Claim 7 of ‘909 further states the subject matter of pending claim 13.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
dispensing element receiving area (claim 2)
an embodiment in which the dispensing hose connects to a three-way connector that also connects to a hose from a water source and a hose to the showerhead (Claim 11) and in which the dispensing hose also delivers fluid to a location proximate the spray port such that fluid exiting the dispensing hose interacts with water from the showerhead (as required by claim 1)
the cover (if different than a cushion) (Claim 13)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1 requires “a showerhead retaining member movably proximate to the underside”. For the purpose of examination this is being interpreted as requiring a showerhead retaining member ‘movably coupled proximate to the underside’.

Claim 2 requires a “dispensing element receiving area”, it is unclear how the dispensing element comprises its own receiving area. For the purpose of examination, the claim is being interpreted as requiring that the seat comprises a dispensing element receiving area.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a showerhead retaining member” in claim 1
“securing means” in claim 3
“Securing means” in claim 5
“a dispensing container support member” in claim 9
“a showerhead support element” in claim 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "said bidet" in lines 8-9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-14 are rejected due to their dependency from claim 1.

	Claim 11 calls for “a connector having three receiving areas to connect a hose from the shower head, the hose from the water source and the dispensing tube to deliver fluid directly to the showerhead”. However claim 11 depends from claim 1 which requires that the dispensing tube “delivers the fluid to a location proximate the spray port to exit the dispensing hose and interact with water from the showerhead”. As such it is unclear how the same tube connects to a T-connector upstream from the shower head and dispenses fluid into the spray port to interact with water that has already exited the showerhead (water from the showerhead). The claim appears to either be directed at an undisclosed embodiment or is improperly combining embodiments in a manner not disclosed by Applicant.
	For the purpose of examination claim 11 is being examined as depending from claim 1 but not requiring the language regarding the dispensing tube delivering fluid proximate the spray port to interact with water from the shower head.

Claim 13 recites the limitation "the spray inlet" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, the claim is being interpreted as referencing “the spray port”.

Claim 13 recites the limitation "the drain holes" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation “the showerhead receiving area” in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, the claim is being interpreted as referencing “the showerhead retaining member”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0275365 (Fainberg) in view of US 4,903,347 (Garcia) and CH461736 (Andersson).
	Regarding claim 1, Fainberg discloses a bidet chair for use in cleaning the body comprising:
	a chair (10) comprising:
		legs (14); and
		a seat (11) comprising:
		a top side; 
		an underside;
		a spray port extending from the top side to the underside (not labelled but required for showerhead 38 to spray a user’s underside from beneath the chair - Para. 0020);
	a showerhead retaining member proximate to the underside of said chair to retain said showerhead adjacent the spray port (Para. 0020 - showerhead 38 secured to underside of seat 11)
	Fainberg, however, does not explicitly disclose how the showerhead is secured proximate the spray port. Also, while Fainberg discloses the inclusion of a number of valves and hoses to direct the fluid flow it does not disclose a secondary fluid dispensing system.
	Garcia teaches a bidet seat assembly comprising a fluid dispensing system adjacent the seat comprising a dispensing container (53), a transfer hose (57) and a dispensing hose (55). The dispensing hose delivers fluid from the container to a location (56) proximate a water spray nozzle (75), the fluid from the container configured to interact with water from the water nozzle (either by spraying simultaneously or by interacting on a user such as the water nozzle rinsing off the dispensed fluid).
	It would have been obvious to one of ordinary skill in the art to provide a fluid dispensing system, such as that taught by Garcia, to permit the selective dispensing of a secondary fluid such as soaps or medications onto a user. 
	Andersson teaches a bidet seat (1) for use in a shower comprising an adjustable bracket (17) for holding the showerhead.
	It would have been obvious to one of ordinary skill in the art to utilize an adjustable bracket to secure the showerhead, as taught by Andersson, to facilitate easier installation/removal of the shower head and/or to permit a user to adjust the showerhead/spray as required/desired.

	Regarding claim 5, Garcia further teaches the inclusion of securing means (79/80/83/84/85) for securing the transfer hose and dispensing hose adjacent to the user’s seat.
	It would have been obvious to one of ordinary skill in the art to provide a securing means to secure the transfer hose and dispensing hose, as taught by Garcia, to prevent damage to the hoses and/or to prevent the hoses from becoming a tripping/tangling hazard.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fainberg in view of Garcia and Andersson as applied to claim 1 above, and further in view of US 2008/0229492 (Jamieson).
	Regarding claims 6-8, Fainberg in view of Garcia and Andersson teach the invention as claimed except for the inclusion of a receiving cup dimensioned to receive the container, the cup being affixed to the side of the seat.
	Jamieson teaches a seat (10) for use in a shower comprising a plurality of receiving cups (42a/42b/42c) affixed to the side of the seat which are configured to receive bottles of soap, shampoo or other substances (Para. 0033).
	It would have been obvious to one of ordinary skill in the art to provide a receiving cup on the side of the seat, as taught by Jamieson, to securely hold the fluid container during use and facilitate easy removal/replacement of said container as required.

	Regarding claim 9, Fainberg in view of Garcia and Andersson teach the invention as claimed except for the inclusion of a dispensing container support member to secure the dispensing container to the seat.
	Jamieson teaches a seat (10) for use in a shower comprising a plurality of receiving cups (42a/42b/42c) affixed to the side of the seat which are configured to receive bottles of soap, shampoo or other substances (Para. 0033).
	It would have been obvious to one of ordinary skill in the art to provide a dispensing container support member to secure the container to the seat, as taught by Jamieson, to securely hold the fluid container during use and facilitate easy removal/replacement of the container as required. 

	Regarding claim 10, Garcia further teaches the inclusion of an on/off valve (50) to selectively permit dispensing of the secondary fluid from the dispensing container.
	It would have been obvious to one of ordinary skill in the art to provide an on/off valve, as taught by Garcia, to only permit dispensing of the fluid when it is desired/required by a user.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fainberg in view of Garcia and Andersson as applied to claim 13 above, and further in view of US 2004/0051365 (Darst).
	Regarding claim 13, Garcia does not state the inclusion of a ‘cover’ (cushion).
	Darst teaches a chair (10) for washing comprising a seat  having a cushion/cover (80) with openings (83) which align with openings (26/61) extending from a top side to and underside of the seat.
	It would have been obvious to one of ordinary skill in the art to provide a cover/cushion with holes aligned with those of the seat, as taught by Darst, to provide a more comfortable seating surface for the user while maintaining the spray and drainage capabilities of the chair.

Claim 1 is rejected in the alternate and claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fainberg in view of Andersson and US 6,167,577 (Hammad).
	Regarding claims 1 and 11, Regarding claim 1, Fainberg discloses a bidet chair for use in cleaning the body comprising:
	a chair (10) comprising:
		legs (14); and
		a seat (11) comprising:
		a top side; 
		an underside;
		a spray port extending from the top side to the underside (not labelled but required for showerhead 38 to spray a user’s underside from beneath the chair - Para. 0020);
	a showerhead retaining member proximate to the underside of said chair to retain said showerhead adjacent the spray port (Para. 0020 - showerhead 38 secured to underside of seat 11)
	Fainberg, however, does not explicitly disclose how the showerhead is secured proximate the spray port. Also, while Fainberg discloses the inclusion of a number of valves and hoses to direct the fluid flow it does not disclose a system for introducing a secondary fluid into a T-connector upstream of the showerhead.
	Andersson teaches a bidet seat (1) for use in a shower comprising an adjustable bracket (17) for holding the showerhead.
	It would have been obvious to one of ordinary skill in the art to utilize an adjustable bracket to secure the showerhead, as taught by Andersson, to facilitate easier installation/removal of the shower head and/or to permit a user to adjust the showerhead/spray as required/desired.
	Hammad teaches a bidet assembly comprising a bidet nozzle (12AD) supplied from a fluid supply line (12B) which connects back to a T-connector (12DA) which receives water from a water supply (12E) at one connection (12EB) and a secondary fluid from a container (12D) at a second connection (12DB).
	It would have been obvious to one of ordinary skill in the art to provide a T-connector configured to introduce a secondary fluid into the water supply line upstream of the showerhead, as taught by Hammad, to facilitate the introduction of soaps, medicines or other additives into the bidet stream.

Allowable Subject Matter
Claims 2-4, 12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose a bidet chair comprising a chair having a spray port, a showerhead retaining member and a fluid dispensing system as claimed where the dispensing system dispenses fluid to a location proximate the spray port through a plurality of holes in a dispensing element positioned between the showerhead and the spray port such that the dispensed fluid interacts with water dispensed by the shower head.
	The prior art of record does not disclose a bidet chair comprising a chair having a spray port, a showerhead retaining member and a fluid dispensing system as claimed where the dispensing system dispenses fluid to a location proximate the spray port such that it interacts with water from the showerhead, the dispensing system further comprising a direct dispenser.
	The prior art of record does not disclose a bidet chair comprising a chair having a spray port, a showerhead retaining member and a fluid dispensing system as claimed where the dispensing system dispenses fluid to a location proximate the spray port such that it interacts with water from the showerhead, the showerhead retaining member comprising a pair of rails, a showerhead support element and a handle support as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0040615 (Thomas) is a bidet assembly comprising a showerhead holder and a removable solution dispenser which connects to a t-connector upstream of the showerhead to introduce an additive into the water being supplied to the showerhead however it does not dispense the additive such that it interacts with the water dispensed from the showerhead near a spray port area.
US 2022/0243444 (Rapp) is a shower bidet comprising a seat surface and a showerhead holder.
US 9,822,519 (Hall) is a bidet system with a plurality of additive containers configured to introduce an additives to a water supply for the bidet nozzle however the additive is introduced upstream form the bidet nozzle outlet and the system is part of a toilet/fixed bidet assembly and not a shower seat.
US 11,234,562 (Simon) is a bidet nozzle assembly with an incorporated additive dispenser that dispenses additives into the water supply line upstream of the nozzle outlet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754